Citation Nr: 1515968	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  99-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating for left knee internal derangement with traumatic arthritis and loose bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, confirmed and continued a previously assigned 40 percent rating for left knee internal derangement with traumatic arthritis and loose bodies.

This case initially came before the Board in August 1996, when it was remanded for additional development.  In January 1997, while the case was in remand status, the RO increased the rating for the Veteran's service-connected left knee disability from 40 to 50 percent, effective May 7, 1993.

In August 2004, the Board remanded the claim a second time.  In July 2005, while the case was again in remand status, the RO granted service connection for left knee instability, evaluated as noncompensable, effective May 7, 1993.  The Veteran did not appeal the RO's determinations in that regard, and the case was returned to the Board.  Thereafter, the case was again remanded in July 2006, February 2008, and March 2010.

In July 2012, the Board denied the Veteran's appeal.  The Board found that he was not entitled to a higher schedular rating for his service-connected left knee disability, and that the criteria for the assignment of an extraschedular rating had not been met.

The Veteran appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Joint Motion).  The parties agreed that the portion of the Board's decision denying entitlement to an increased rating on a schedular basis should not be disturbed, but that the Board's decision should be vacated and remanded "insofar as it found that referral for extraschedular consideration was not warranted."

More specifically, the parties agreed that, in denying an extraschedular rating, (a) the Board, for the period prior to June 2010, relied on a description of the Veteran's disability contained in a memorandum by the Director of Compensation and Pension, instead of making its own determinations; and (b) the Board failed to fully explain why the Veteran's employment history-including that set out in statements made in 1997-did not rise to the level of "marked" interference.  The Court granted the Joint Motion later that same month.

In a December 2013 decision, the Board again denied entitlement to an extraschedular rating on the basis that, although the evidence showed that the Veteran suffered from a severe left knee disability that had interfered with his employment, such interference had not been "marked."

The Veteran appealed the Board's December 2013 decision to the Court.  In March 2015, the parties to the appeal filed a Joint Motion for Remand of the Board's decision.  The parties agreed that the Board's December 2013 decision should be vacated and remanded because the Board erred by providing an inadequate statement of reasons or bases for its decision.

More specifically, the parties agreed that, in denying an extraschedular rating, the Board erred by (a) not providing the authority upon which it relied as establishing how the phrase "marked interference with employment" was used in 38 C.F.R. § 3.321(b)(1); and (b) not providing legal authority for the apparent conclusion that a 50-percent disability rating precluded an extraschedular rating unless more than six months of work was lost.  The Court granted the Joint Motion later that same month.

For the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an extraschedular rating for left knee internal derangement with traumatic arthritis and loose bodies.  The Veteran is currently service-connected for left knee internal derangement with traumatic arthritis and loose bodies, for which he has been granted a schedular 50-percent disability rating effective May 1993.  After a review of the record, the Board concludes that a remand is necessary in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claim.  

In a June 2010 memorandum, the Director of the Compensation and Pension Service determined that an extraschedular rating was not warranted.  The Director found that the evidence failed to show that Veteran's left knee disability caused hospitalizations or "marked" interference with employment.  It was noted, although the Veteran's initial position as a traveling salesman negatively impacted his left knee condition, he modified his position by selling furniture via the telephone or Internet, and that the modification had allowed him to be a more sedentary-type salesman, which did not seem to impact his left knee disability.

On VA examination in April 2011, the Veteran complained of left knee pain that had become progressively worse.  Objectively, it was noted that his disability was manifested by crepitus, mild instability, and lack of flexion.  It was further noted that his occupation was furniture sales; that he worked part time; and that he had lost eight weeks from work over the prior 12-month period as a result of knee pain.

On VA treatment in October 2013, the Veteran continued to complain of falls due to knee pain, and feelings of instability.  He reported pain of 7/10 severity.  It was noted that he was working full time in a sedentary job on a computer, selling outdoor furniture.  On examination, he was noted to be obese.  He walked with a cane in his right hand, with a duck-waddling gait and slight limp.  He had left medial joint line tenderness.  There were no crepitations of the left knee, and no effusions.  Knee replacement surgery was discussed.

The Board emphasizes that the Director of the Compensation and Pension Service memorandum was obtained in June 2010, approximately 5 years ago, and that the last VA examination specific to the left knee was obtained in April 2011, approximately 4 years ago.  Moreover, the medical evidence obtained since then suggests that the Veteran's left knee symptomatology has worsened in severity.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided a contemporary VA examination to assess the current severity and manifestations of his service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left knee internal derangement with traumatic arthritis and loose bodies.  Any indicated evaluations, studies, and tests should be conducted.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, then the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences additional functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must also comment on the degree of functional impairment the Veteran's service-connected left knee internal derangement with traumatic arthritis and loose bodies has on his employability, to include his ability to maintain substantially gainful employment.  

All opinions expressed must be accompanied by supporting rationale. 

2. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, then the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




